

Exhibit 10.1


DENALI THERAPEUTICS INC.


OUTSIDE DIRECTOR COMPENSATION POLICY


Initially adopted and approved November 10, 2017; amended and restated March 24,
2020 (the “Restatement Date”)


Denali Therapeutics Inc. (the “Company”) believes that granting equity and cash
compensation to members of its Board of Directors (the “Board,” and members of
the Board, the “Directors”) represents an effective tool to attract, retain, and
reward Directors who are not employees of the Company (the “Outside Directors”).
This Outside Director Compensation Policy as amended and restated (the “Policy”)
formalizes the Company’s policy regarding cash compensation and grants of equity
to its Outside Directors. Unless otherwise defined in this Policy, any
capitalized terms used in this Policy will have the meaning given such term in
the Company’s 2017 Equity Incentive Plan, as amended from time to time (the
“Plan”), or if the Plan is no longer in use at the time of an equity award, the
meaning given such term or any similar term in the equity plan then in place
under which such equity award is granted. Each Outside Director will be solely
responsible for any tax obligations incurred by such Outside Director as a
result of the equity and cash payments such Outside Director receives under this
Policy.


This amended and restated Policy will be effective as of the Restatement Date).


1.CASH COMPENSATION


Annual Cash Retainer


Each Outside Director will be paid an annual cash retainer of $40,000. There are
no per-meeting attendance fees for attending Board meetings or meetings of any
committee of the Board.


Non-Executive Chair, Committee Chair and Committee Member Annual Cash Retainer


Effective beginning for calendar year 2020, each Outside Director who serves as
the non-executive Chair of the Board, chair of a committee of the Board, or
member of a committee of the Board will be eligible to earn additional annual
cash retainers as follows:





Non-Executive Chair of the Board:$30,000  Chair of Audit
Committee:$18,000  Member of Audit Committee: (excluding Committee
Chair)$9,000  Chair of Compensation Committee: $12,000  Member of Compensation
Committee: (excluding Committee Chair)$6,000  Chair of Nominating and Governance
Committee:$8,000  Member of Nominating and Governance Committee: (excluding
Committee Chair)$4,000  Chair of Science and Technology Committee: $15,000  
Member of Science and Technology Committee: (excluding Committee Chair)






$7,500  



8513735_8.docx

--------------------------------------------------------------------------------



Payment


Each annual cash retainer under this Policy will be paid quarterly in arrears on
a prorated basis to each Outside Director who has served in the relevant
capacity at any point during the immediately preceding fiscal quarter, and such
payment shall be made no later than thirty (30) days following the end of such
immediately preceding fiscal quarter. For the avoidance of doubt, cash retainers
payable for the fiscal quarter containing the Restatement Date will be paid at
the rates in effect on the Restatement Date. For purposes of clarification, an
Outside Director who has served as an Outside Director, as non-executive Chair
of the Board or as a member of an applicable committee (or chair thereof), as
applicable, during only a portion of the relevant Company fiscal quarter will
receive a pro-rated payment of the quarterly payment of the applicable annual
cash retainer(s), calculated based on the number of days during such fiscal
quarter such Outside Director has served in the relevant capacities.


2.EQUITY COMPENSATION


Outside Directors may receive any Awards (except Incentive Stock Options) under
the Plan (or the applicable equity plan in place at the time of grant),
including discretionary Awards not covered under this Policy. All grants of
Awards to Outside Directors under this Section 2 will be automatic and
nondiscretionary, except as otherwise provided herein, and will be made in
accordance with the following provisions and all other provisions of the Plan
that are not inconsistent with this Policy:


(a)Initial Awards.


i.Initial Stock Options. Subject to Section 11 of the Plan, each person who
first becomes an Outside Director on or following the Restatement Date
automatically will be granted a Nonstatutory Stock Option (the “Initial Option”)
covering the number of Shares equal to (x) the Initial Award Base Number
multiplied by (y) seventy percent (70%); provided, however, that the number of
Shares covered by an Initial Option will be rounded down to the nearest whole
Share. The Initial Option grant will be effective on the date on which such
person first becomes an Outside Director on or following the Restatement Date,
whether through election by the stockholders of the Company or appointment by
the Board to fill a vacancy. Notwithstanding the foregoing, a Director who was
an Employee (an “Inside Director”) who ceases to be an Inside Director, but who
remains a Director, will not receive an Initial Option. Subject to Section 5
below and Section 14 of the Plan, each Initial Option will vest and become
exercisable as to twenty-five percent (25%) of the Shares subject to the Initial
Option on the one (1)-year anniversary of the date of grant and as to
one-forty-eighth (1/48th) of the shares subject to the Initial Option on each
monthly anniversary of the date of grant thereafter (and if there is no
corresponding day, on the last day of the month), in each case, provided that
the Outside Director continues to serve as an Outside Director through the
applicable vesting date.


ii.Initial Restricted Stock Unit Awards. Subject to Section 11 of the Plan, each
person who first becomes an Outside Director on or following the Restatement
Date automatically will be granted a Restricted Stock Unit Award (the “Initial
RSU”) covering the number of Shares determined by


1.taking the product of (x) the Initial Award Base Number multiplied by (y)
thirty percent (30%); and


2.dividing such product by two (2) (representing a conversion to the Initial RSU
Share number based on a 2:1 option to RSU ratio);


provided, however, that the number of Shares covered by an Initial RSU will be
rounded down to the nearest whole Share. The Initial RSU will be effective on
the date on which such person first becomes an Outside Director on or following
the Restatement Date, whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy;. Notwithstanding the
foregoing, an Inside Director who ceases to be an Inside Director, but who
remains a Director, will not receive an Initial RSU.


- 2 -

--------------------------------------------------------------------------------



Subject to Section 5 below and Section 14 of the Plan, each Initial RSU will
vest as to twenty-five percent (25%) of the Shares subject to the Initial RSU on
each of the one (1)-year, two (2)-year and three (3)-year anniversaries of the
date of grant (and if there is no corresponding day, on the last day of the
month), and as to twenty-five percent (25%) of the Shares subject to the Initial
RSU on the earlier of the four (4)-year anniversary of the grant date (and if
there is no corresponding day, on the last day of the month) or the day prior to
the Company’s next Annual Meeting occurring after the three (3)-year anniversary
of the date of grant, in each case, provided that the Outside Director continues
to serve as an Outside Director through the applicable vesting date.


(b)Initial Award Base Number. For purposes of this Policy, “Initial Award Base
Number” means the number of Shares that would be subject to an Option with a
Value of $600,000 if such Option was granted under the Plan on the date on which
such person first becomes an Outside Director on or following the Restatement
Date.


(c)Annual Awards.


i.Annual Stock Options. Subject to Section 11 of the Plan and to the following
sentence, on the date of each annual meeting of stockholders of the Company
(each, an “Annual Meeting”), beginning with the first Annual Meeting following
the Restatement Date, each Outside Director automatically will be granted a
Nonstatutory Stock Option (an “Annual Option”) covering the number of Shares
equal to (x) the Annual Award Base Number multiplied by (y) seventy percent
(70%); provided that the number of Shares covered by each Annual Option will be
rounded down to the nearest whole Share. Each Annual Option will be effective on
the date of the applicable Annual Meeting, if, as of such Annual Meeting date,
the applicable Outside Director will have served on the Board as a Director for
at least the preceding six (6) months; provided that any Outside Director who is
not continuing as a Director following the applicable Annual Meeting will not
receive an Annual Option with respect to such Annual Meeting. Subject to Section
5 below and Section 14 of the Plan, each Annual Option will vest and become
exercisable as to one hundred percent (100%) of the Shares subject thereto upon
the earlier of the one (1) year anniversary of the grant date or the day prior
to the Company’s next Annual Meeting occurring after the grant date, in each
case, provided that the Outside Director continues to serve as an Outside
Director through the applicable vesting date.


ii.Annual Restricted Stock Unit Awards. Subject to Section 11 of the Plan and to
the following sentence, on the date of each Annual Meeting, beginning with the
first Annual Meeting following the Restatement Date, each Outside Director
automatically will be granted a Restricted Stock Unit Award (an “Annual RSU”)
covering the number of Shares determined by:


1.taking the product of (x) the Annual Award Base Number multiplied by (y)
thirty percent (30%); and


2.dividing such product by two (2) (representing a conversion to the Annual RSU
Share number based on a 2:1 option to RSU ratio);


provided that the number of Shares covered by each Annual RSU will be rounded
down to the nearest whole Share. Each Annual RSU will be effective on the date
of the applicable Annual Meeting, if, as of such Annual Meeting date, the
applicable Outside Director will have served on the Board as a Director for at
least the preceding six (6) months; provided that any Outside Director who is
not continuing as a Director following the applicable Annual Meeting will not
receive an Annual RSU with respect to such Annual Meeting. Subject to Section 5
below and Section 14 of the Plan, each Annual RSU will vest as to one hundred
percent (100%) of the Shares subject thereto upon the earlier of the one (1)
year anniversary of the grant date or the day prior to the Company’s next Annual
Meeting occurring after the grant date, in each case, provided that the Outside
Director continues to serve as an Outside Director through the applicable
vesting date.


(d)Annual Award Base Number. For purposes of this Policy, “Annual Award Base
Number” means the number of Shares that would be subject to an Option with a
Value of $350,000 if such Option was granted under the Plan on the date of the
applicable Annual Meeting.
- 3 -

--------------------------------------------------------------------------------





(e)Value. For purposes of this Policy, “Value” means, with respect to a stock
option, its grant date value calculated in accordance with the Black-Scholes
option valuation methodology utilized by the Company, or such other methodology
the Board or Compensation Committee may determine prior to the grant of the
stock option becoming effective, as applicable.


(f)No Discretion. No person will have any discretion to select which Outside
Directors will be granted any Awards under this Policy or to determine the
number of Shares to be covered by such Awards, as applicable (except as provided
in Section 6 below).


(g)Terms Applicable to all Options Granted Under this Policy. The per Share
exercise price for an Option granted under this Policy will be one hundred
percent (100%) of the Fair Market Value on the grant date. The maximum term to
expiration of an Option granted under this Policy will be ten (10) years,
subject to earlier termination as provided in the Plan.


3.EXPENSES


Each Outside Director’s reasonable, customary, and properly documented expenses
in connection with service on the Board or any committee of the Board will be
reimbursed by the Company.


4.ADDITIONAL PROVISIONS


All provisions of the Plan and form of award agreement approved for use under
the Plan not inconsistent with this Policy will apply to Awards granted to
Outside Directors.


5.SECTION 409A


It is the intent of this Policy that this Policy and all payments hereunder be
exempt from or otherwise comply with the requirements of Section 409A (as
defined below) so that none of the compensation to be provided hereunder will be
subject to the additional tax imposed under 409A of the Internal Revenue Code of
1986, as amended, and the final regulations and guidance thereunder, as may be
amended from time to time (together, “Section 409A”), and any ambiguities or
ambiguous terms herein will be interpreted to be so exempt or comply. In no
event will cash compensation or expense reimbursement payments under this Policy
be paid after the later of (i) 15th day of the 3rd month following the end of
the Company’s fiscal year in which the compensation is earned or expenses are
incurred, as applicable, or (ii) 15th day of the 3rd month following the end of
the calendar year in which the compensation is earned or expenses are incurred,
as applicable. As such, all payments under this Policy are intended to fall
within the “short-term deferral” exception under Section 409A. In no event will
the Company be obligated to reimburse an Outside Director for any taxes imposed
or other costs incurred as a result of Section 409A or otherwise because of the
receipt of compensation under this Policy.


- 4 -

--------------------------------------------------------------------------------



6.REVISIONS


The Board or any committee designated by the Board (a “Designated Committee”),
may amend, suspend or terminate this Policy at any time and for any reason. This
includes, that the Board or a Designated Committee in its discretion may at any
time change and otherwise revise the terms of the cash compensation granted
under this Policy, including, without limitation, the amount of cash and timing
of unearned compensation to be paid on or after the date the Board or a
Designated Committee, as applicable determines to make any such change or
revision. Any amendment to the terms of any cash compensation granted under the
Policy will be effective no earlier than the date such amendment is made.
Further, the Board or a Designated Committee in its discretion may at any time
change and otherwise revise the terms of Awards granted under this Policy,
including, without limitation, the number of Shares subject thereto, the vesting
schedule of Awards, and the type of Awards to be granted on or after the date
the Board or a Designated Committee, as applicable, determines to make any such
change or revision. If, on the date of an Award grant under this Policy, an
equity incentive plan other than the Plan is the primary equity incentive plan
used by the Company, all references to the Plan in this Policy shall, with
respect to such Award, be deemed to refer to the Company’s primary equity
incentive plan in use at the time of such Award grant, including that references
to Section 11 of the Plan shall be deemed to refer to the section(s) of such
primary equity incentive plan relating to the per person limits on the number or
value of Shares that an Outside Director may receive under such plan during the
period specified therein, and references to Section 14 of the Plan shall be
deemed to refer to the section(s) of such primary equity incentive plan relating
to adjustments to the Shares, dissolution or liquidation or the Company, and/or
merger or Change in Control (or similar transactions) of the Company.


Notwithstanding the foregoing, no amendment, alteration, suspension or
termination of this Policy will materially impair the rights of an Outside
Director with respect to compensation that already has been paid or awarded,
unless otherwise mutually agreed between the Outside Director and the Company.
Termination of this Policy will not affect the Board’s or the Compensation
Committee’s ability to exercise the powers granted to it under the Plan with
respect to Awards granted under the Plan pursuant to this Policy prior to the
date of such termination.


- 5 -